Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/21/2021 has been entered.
Status of the Claims
Claim 1 has been amended; and Claims 1-4 remain for examination, wherein claim 1 is an independent claim.

Previous Rejections/Objections
Previous rejection of claims 1-4 under 35 U.S.C. 103 as being unpatentable over Kimura et al (US 7,842,141 B2, thereafter US’141) in view of Nakatsuka et al (US-PG-pub 2015/0047831 A!, thereafter PG’831) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 05/21/2021.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al (US 7,842,141 B2, thereafter US’141) in view of Klueh et al (US-PG-pub 2006/0060270 A1, thereafter PG’270).
Regarding claims 1-4, US’141 teaches a stainless steel pipe for crude oil line application (Title, Abstract and claims of US’141), which reads on the stainless steel seamless piper for oil field as recited in the instant claims. The comparison of the composition ranges between the alloy #2B in table 3 of US’141 and those of the instant claims is listed in the following table. All of the essential composition ranges and calculated values from claimed equations (1)-(2) of the alloy #2B in table 3 of US’141 are within the composition ranges of the instant claims. US’141 further specify alloy #2B in table 4 of US’141 having YS 891 MPa (table 4 of US’141), which is within the claimed YS range of 655 MPa or more in the instant claim 1. 

Element
From instant Claim 1 (in mass.%)
US’141 #2B in table 3 (in mass%)
within range
(in mass%)
C
0.005-0.05
0.022
0.033
Si
0.05-0.50
0.29
0.24
Mn
0.20-0.5
0.49
0.35
P
0.030 or less
0.02
0.011
S
0.005 or less
0.001
0.0009
Cr
>14-17.0
14.9
14.6

4.0-7.0
5.85
6.7
Mo
0.5-3.0
1.94
2.08
Al
0.005-0.10
0.01
0.037
V
0.005-0.20
0.049
0.061
Co
0.01-0.92
--
--
Cu
Optional 0.05-3.0
0.65
1.07
N
0.005-0.15
0.078
0.014
O
0.010 or less
0.0015
0-Trace amount
Fe
Balance with impurities
Balance with impurities
Balance with impurities
Equation (1)
Cr+0.65Ni+0.6Mo
+0.55Cu-20C ≥15.0
About 19.8
About 19.8
Equation (2)
Cr+Mo+0.3Si-43.5C-0.4Mn-Ni-0.3Cu-9N ≤11
About 9.0
About 9.0
YS
655 MPa or more
891 MPa (table 4 of US’141)
891 MPa

From claim 2


At least one of
Cu: 0.05-3.0;
W: 0.1-3.0
Cu: 0.65
Cu: 0.65

From claims 3-4


At least one of
Nb: 0.01-0.20;
Ti: 0.01-0.30;
Zr: 0.01-0.20;
B: 0.0005-0.01;
REM: 0.0005-0.01;
Ca: 0.0005-0.01;
Sn: 0.02-0.20;
Ta: 0.01-0.1;
Mg: 0.002-0.01
Ti: 0.077
Ti: 0.077


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-4 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-4 of copending application No. 16/487,203.  
Regarding instant claims 1-4, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-4 of the copending application No. 16/487,203 teaches a similar stainless steel pipe with YS 862MPa or more with all of the alloy composition ranges overlap the claimed alloy composition ranges, which is a prima facie case of obviousness. SEE MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the claimed compositions including C, Si, Mn, P, S, Cr, Ni, Mo, Al, V, Co, N, O, and Fe, further including Cu/W, or optional including Nb, Ti, Zr, B, REM, Ca, Sn, Ta, and Mg from the compositions disclosed by claims 1-4 of the copending application No. 16/487,203 since claims 1-4 of the copending application No. 16/487,203 discloses the same stainless steel 
This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Claims 1-4 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-8 of copending application No. 16/477,393.  
Regarding instant claims 1-4, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1-8 of the copending application No. 16/477,393 teaches a similar stainless steel pipe with high strength with all of the alloy composition ranges overlap the claimed alloy composition ranges, which is a prima facie case of obviousness. SEE MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the claimed compositions including C, Si, Mn, P, S, Cr, Ni, Mo, Al, V, Co, N, O, and Fe, further including Cu/W, or optional including Nb, Ti, Zr, B, REM, Ca, Sn, Ta, and Mg from the compositions disclosed by claims 1-8 of the copending application No. 16/477,393 since claims 1-8 of the copending application No. 16/477,393 discloses the same stainless steel 
This is a provisional obviousness-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.

Claims 1-4 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 5-12 of copending application No. 15/743,111 (updated as claims 1-8 of US 10,876,183 B2).  
Regarding instant claims 1-4, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 5-12 of copending application No. 15/743,111 (updated as claims 1-8 of US 10,876,183 B2) teaches a similar stainless steel pipe with high strength with all of the alloy composition ranges overlap the claimed alloy composition ranges, which is a prima facie case of obviousness. SEE MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the claimed compositions including C, Si, Mn, P, S, Cr, Ni, Mo, Al, V, Co, N, O, and Fe, further including Cu/W, or optional including Nb, Ti, Zr, B, REM, Ca, Sn, Ta, and Mg from the compositions disclosed by claims 5-12 of copending application No. 15/743,111 (updated as claims 1-8 of US 10,876,183 B2) since 

Response to Arguments
Applicant’s arguments to the art rejection to Claims 1-4 have been considered but they are moot in view the new ground rejection as stated above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JIE YANG/Primary Examiner, Art Unit 1734